       Case: 3:19-cv-00217-wmc Document #: 51 Filed: 07/02/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 NEXT TECHNOLOGIES INC.,

               Plaintiff,                       Case No. 3:19-CV-00217

 v.                                             Hon. William M. Conley

 BEYOND THE OFFICE DOOR LLC d/b/a Mag. Judge Stephen L. Crocker
 BTOD.COM, and GREG KNIGHTON,

               Defendants.

______________________________________________________________________________

                       PLAINTIFF’S NOTICE OF APPEAL
______________________________________________________________________________

       Notice is hereby given that Plaintiff Next Technologies Inc. in the above-named case

hereby appeals to the United States Court of Appeals for the Seventh Circuit from the final

judgment entered in this action on June 10, 2020 in favor of Defendants Beyond the Office Door

LLC d/b/a BTOD.com and Greg Knighton.

       Dated: July 2, 2020                        Respectfully Submitted,

                                                   /s/ Brian C. Miller

                                                  Brian C. Miller
                                                  Wisconsin Bar No. 1101347
                                                  millerb@gtlaw.com
                                                  GREENBERG TRAURIG, LLP
                                                  77 West Wacker Drive, Suite 3100
                                                  Chicago, Illinois 60601
                                                  Phone: (312) 456-8400
                                                  Fax: (312) 456-8435
       Case: 3:19-cv-00217-wmc Document #: 51 Filed: 07/02/20 Page 2 of 2



                                                     Paul B. Kerlin (Admitted Pro Hac Vice)
                                                     Texas Bar No. 24044480
                                                     kerlinp@gtlaw.com
                                                     GREENBERG TRAURIG, LLP
                                                     1000 Louisiana, Suite 1700
                                                     Houston, Texas 77002
                                                     Telephone: (713) 374-3500
                                                     Facsimile: (713) 374-3505

                                                     COUNSEL FOR NEXT
                                                     TECHNOLOGIES INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served on July
2, 2020 on the Defendants’ counsel of record in this case via the CM/ECF system.


                                                /s/ Paul B. Kerlin
                                                  Paul B. Kerlin




                                                2
